Although I concur in the opinion and in the judgment generally, I would overrule rather than affirm the third assignment of error since manifest weight of the evidence is not the test of review under R.C. 5717.04, which limits review on appeal to the issues of unreasonableness or unlawfulness of the decision of the Board of Tax Appeals. See, however, Ace Steel Baling, Inc. v.Porterfield (1969), 19 Ohio St. 2d 137, 48 Ohio Op. 2d 169,249 N.E.2d 892. Since we have found the decision to be both unreasonable and unlawful with respect to applications software, there is no reason to consider manifest weight.